Citation Nr: 1235479	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  04-22 569	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for myospasm, claimed as temporomandibular joint disorder (TMJ).  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to an initial rating in excess of 20 percent for residuals of a postoperative left ankle disability.  

5.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with depressed mood.  

6.  Entitlement to an initial rating in excess of 10 percent for residuals of left shoulder strain.

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

8.  Entitlement to an initial compensable rating for a scar of the left ankle.  

9.  Entitlement to an initial compensable rating for gastritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested a hearing before the Board when he filed his substantive appeal in June 2004.  In a February 2007 statement, the Veteran's representative indicated that the Veteran no longer wanted a hearing before the Board.  Consequently, the Veteran's request for a hearing is withdrawn.  38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to an increased ratings for a left ankle disability, adjustment disorder with depressed mood, a left shoulder disability, pseudofolliculitis barbae, a scar of the left ankle, and gastritis, and entitlement to service connection for myospasm are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a left knee disability incurred in or aggravated by service, or due to or aggravated by any service-connected disability.

2.  The Veteran does not have a right knee disability incurred in or aggravated by service, or due to or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2003 and July 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2004 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, are presumed to have been incurred during service if the disability became manifest to a compensable degree within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he has a disability of the left and right knee as a result of his active service.  Specifically, he indicated that his bilateral knee disability is manifested by swelling and popping with resultant functional loss during daily activities.  

A review of the Veteran's service medical records shows that the Veteran was seen for a report of left knee pain in November 1998.  He indicated that the knee pain began in his right knee and then shifted to the left knee.  He was assessed with patello-femoral syndrome at that time.  The Veteran reported bilateral knee pain in August 1999 and was referred for physical therapy for his knees.  He was assessed with overuse syndrome in August 1999.  Another entry in August 1999 indicates that tendonitis of the knees was also considered as a diagnosis.  The Veteran reported trouble with his knees on a May 2002 report of medical history form.  A June 2002 separation examination/medical board evaluation indicates that a clinical evaluation of the lower extremities revealed left foot and ankle edema and several well healed suture sites about the ankle.  The examination did not include any findings related to the Veteran's left or right knee.  

At a December 2002 VA medical examination, the Veteran reported that he developed trouble with his knees in service especially when running.  Physical examination of the Veteran's knees revealed normal joints bilaterally and no heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness.  Range of motion testing was normal and drawer and McMurray tests were negative bilaterally.  X-rays of the knees revealed no evidence of fracture, dislocation, soft tissue abnormality, or changes suggesting erosive or degenerative arthritis.  The examiner concluded that there was no pathology to render a diagnosis of any knee disability.  

VA outpatient treatment reports dated from August 2003 to March 2005 do not reveal any complaints, findings, or treatment for any disability of either knee.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a left or right knee disability.

With regard to the Veteran's claimed bilateral knee disability, the Board acknowledges that the Veteran is competent to report that he suffered from bilateral knee pain in service and has continued to experience pain, swelling, and popping of the knees since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he first developed bilateral knee pain during service, and has continued to experience those symptoms since service.  

However, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, although the Veteran's service medical records variously show diagnoses of patello-femoral syndrome, overuse syndrome, and possible knee tendonitis, when examined by VA in December 2002, a physical examination of the Veteran's bilateral knees was normal and x-rays revealed no evidence of arthritis.  The Veteran has not submitted any medical evidence to demonstrate the presence of any current knee disability.  Symptoms alone, such as pain, swelling, and popping, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

There is no competent medical evidence of record that demonstrates the presence of any current bilateral knee disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for a right knee disability is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be made.  

The Veteran was last afforded a VA examination to assess his service-connected left ankle disability, adjustment disorder with depressed mood, left shoulder strain, pseudofolliculitis barbae, scar of the left ankle, and gastritis in December 2002, almost ten years ago.  In statements received in April 2003 and June 2004, the Veteran requested new examinations and indicated that the symptoms of his service-connected disabilities had increased.  Additionally, the Veteran indicated that he sought treatment at VA for some of the service-connected disabilities.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, VA outpatient treatment reports dated through March 2005 are associated with the claims file and show treatment for left ankle pain and mental health issues.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim of entitlement to service connection for myospasms (claimed as TMJ), the Veteran has indicated that he was diagnosed with TMJ both in service and since service.  

A review of the Veteran's service medical records shows reports of jaw pain and treatment for chronic myofascial pain and myalgia in March, April, May, and June 2001.  Bruxism was noted as a contributing factor to the chronic myofascial pain in March 2001.  Two other factors were also noted to be contributing to the chronic myofascial pain.  However, the handwriting is not clear and while it appears that TMJ may have been noted at that time, the handwriting is illegible.  

At a December 2002 VA dental examination, the Veteran reported that he noticed pain in his jaw in service in 1999.  He indicated that he was seen for treatment and assessed with TMJ and was fitted with a nightguard during service.  Following a physical examination and diagnostic tests including panoramic radiographs, the Veteran was assessed with myospasm and incisal wear secondary to bruxism.  However, it remains unclear whether the Veteran has a current diagnosis of TMJ and, if so, whether it is related to service.  Additionally, it is unclear whether the diagnosed myospasms are a symptom of TMJ or some other disorder.  Therefore, the Board finds that the Veteran must be scheduled for another VA dental examination.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Veteran has suggested that his jaw disorder and teeth grinding is secondary to his service-connected psychiatric disorder.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Veteran's claim for myospasm (claimed as TMJ) has not been adjudicated on a secondary basis.  Furthermore, the Board finds that a VA examination would be useful in ascertaining whether there is an etiological relationship between the Veteran's claimed TMJ and his service- connected adjustment disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA records dated since March 2005.  Any other relevant records identified by the Veteran should also be obtained.  

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected left ankle disability and left shoulder disability.  The examiner should review the claims file and should note that review in the examination report.  All necessary tests and studies, including range of motion studies, should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.  The examiner should specifically address the Veteran's functional loss due to flare ups and offer an opinion as to whether there are additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of dorsiflexion and plantar flexion of the ankle and limitation of motion of the shoulder beyond that shown clinically. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected adjustment disorder.  The examiner should review the claims file and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss in detail the current symptoms due to the mental disorder.

4.  Schedule the Veteran for a VA examination of his service-connected scar of the left ankle and pseudofolliculitis barbae.  The examiner should review the claims file and should note that review in the examination report.  A complete rationale for all expressed opinions should be provided.  The examiner should provide the following information:

(a)  Measure the scar, stating the affected area in terms of square inches, and assess its severity, including whether it is deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring should be set forth in detail.  

(b)  Indicate the percentage of the entire body or exposed areas that are affected by pseudofolliculitis barbae, and the percentage of the entire body or exposed areas that are affected by pseudofolliculitis barbae.  Indicate whether systemic therapy is required to treat pseudofolliculitis barbae, and, if so, the frequency and length of that therapy.  All symptoms related to the pseudofolliculitis barbae should be set forth, including any pain caused thereby.  

5.  Schedule the Veteran for a VA gastrointestinal examination to identify the current level of impairment due to gastritis.  The examiner should review the claims file and should note that review in the examination report.  Any tests and studies deemed necessary by the examiner, including an esophagogastroduodenoscopy (EGD), should also be conducted.  The examiner is specifically requested to note whether there is current evidence of small nodular lesions, eroded areas, ulcerations, or hemorrhage, and, if so, describe whether any such areas of erosion, ulceration, or hemorrhage are isolated, multiple, small, or large.  The examiner is also requested to comment on any other symptoms the Veteran is currently experiencing that are directly related to gastritis.

6.  Schedule the Veteran for a VA examination to assess his claim of entitlement to service connection for myospams (claimed as TMJ).  The examiner should review the claims file and should note that review in the examination report.  A complete rationale for all opinions should be provided.  The examiner should provide the following information:

(a)  Specifically indicate whether a diagnosis of TMJ is appropriate.

(b)  State whether myospasms are a symptom of TMJ or some other jaw disorder.

(c)  Provide a diagnosis for all disorders of the jaw, including TMJ, if appropriate.

(d)  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current TMJ or any other diagnosed jaw disorder was caused or aggravated by the Veteran's active service, including complaints of jaw pain and treatment for myalgia.  The examiner should consider Veteran's assertions, and any additional evidence of record, regarding a continuity of jaw pain since his period of active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(e)  Express an opinion as to whether TMJ or any other jaw disorder is due to or aggravated by service-connected adjustment disorder.  If aggravated, the examiner should specify what permanent, measurable increase in the severity of TMJ or other jaw disorder is attributable to the service-connected adjustment disorder. 

7.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


